Citation Nr: 1017720	
Decision Date: 05/13/10    Archive Date: 05/26/10

DOCKET NO.  06-37 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an evaluation in excess of 20 percent prior to 
April 10, 2007, and 40 percent thereafter, for service-
connected degenerative disc disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Fitch, Counsel





INTRODUCTION

The Veteran served on active duty from May 1996 to August 
2000, with an additional 22 years and 8 months of prior 
active service.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2006 rating decision of the 
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi, that continued a 20 percent evaluation for the 
Veteran's service-connected degenerative disc disease of the 
lumbar spine.  The Veteran filed a notice of disagreement 
with this decision in May 2006, and the RO issued a statement 
of the case dated in October 2006.  The Veteran filed a 
substantive appeal the next month.

In July 2009, the RO increased the evaluation of the 
Veteran's service-connected lumbar spine disability to 40 
percent disabling, effective April 10, 2007.

Because the assigned evaluation of the Veteran's low back 
disability does not represent the maximum rating available, 
the Veteran's claim remains in appellate status.  See AB v. 
Brown, 6 Vet. App. 35 (1993).  

The Board finds that the Veteran's statements have raised a 
claim for an increased rating for his service-connected right 
lower extremity radiculopathy.  That matter is referred to 
the RO for appropriate action.


FINDINGS OF FACT

1.  Prior to April 10, 2007, the Veteran's service-connected 
degenerative disc disease of the lumbar spine is not shown to 
have been manifested by forward flexion of the thoracolumbar 
spine 30 degrees or less, favorable ankylosis of the entire 
thoracolumbar spine, or incapacitating episodes having a 
total duration of at least 4 weeks but less than 6 weeks 
during the past 12 months, or a separately ratable 
neurological deficit of the left lower extremity; the Veteran 
is service-connected for radiculopathy of the right lower 
extremity associated with degenerative disc disease of the 
lumbar spine. 

2.  From and after April 10, 2007, the Veteran's service-
connected degenerative disc disease of the lumbar spine is 
not shown to have been manifested by unfavorable ankylosis of 
the thoracolumbar spine or unfavorable ankylosis of the 
entire spine, or intervertebral disc syndrome manifested by 
incapacitating episodes of at least 6 weeks during the past 
12 months, or a separately ratable neurological deficit of 
the left lower extremity; the Veteran is service-connected 
for radiculopathy of the right lower extremity associated 
with degenerative disc disease of the lumbar spine. 


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent prior to 
April 10, 2007, and 40 percent thereafter, for degenerative 
disc disease of the lumbar spine have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine; Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159, 
3.326(a).  Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
United States Court of Appeals for Veterans Claims (Court) 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) Veteran status; 2) existence of a disability; 3) a 
connection between the Veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
the claim for VA benefits.  

By way of letters dated in January 2006 and September 2008, 
the Veteran was furnished notice of the type of evidence 
needed in order to substantiate his increased rating claim.  
The Veteran was also generally informed that he should send 
to VA evidence in his possession that pertains to the claim 
and advised of the basic law and regulations governing the 
claim.  Such letters also advised him of his and VA's 
respective responsibilities in obtaining the evidence and 
information necessary to substantiate his increased rating 
claim. 

In the present case, VA provided full VCAA notice after the 
initial decision in this case.  While the notice provided was 
not completely given prior to the initial AOJ decision, the 
notice was provided by the AOJ prior to the readjudication of 
the Veteran's claim in July 2009, and prior to the transfer 
and certification of the case to the Board.  The Board also 
finds that the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), 
and observes that the Veteran and his representative have had 
time to consider the content of the notice and respond with 
any additional evidence or information relevant to the claim. 
Based on the above, the Board concludes that any defect in 
the timing of the VCAA notice is harmless error.  See 
Prickett v. Nicholson, 20 Vet. App. 370 (2006); Mayfield v. 
Nicholson, 444 F. 3d 1328, 1333-34 (Fed. Cir. 2006).

For the reasons above the Board finds that VA substantially 
complied with the specific requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate the claim and the relative duties of VA and the 
claimant to obtain evidence); Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies the 
VCAA notice); and 38 C.F.R. § 3.159(b) (the content of the 
notice requirement, pertaining to the evidence in the 
claimant's possession or a similar request to that effect).  
In this context, it is well to observe that VCAA requires 
only that the duty to notify be satisfied, and that claimants 
be given the opportunity to submit information and evidence 
in support of their claims.  Once this has been accomplished, 
all due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Sutton v. Brown, 9 Vet. 
App. 553 (1996).  

The Board also finds that VA has made reasonable efforts to 
assist the Veteran in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A.  In particular, 
the information and evidence associated with the claims file 
consists of the Veteran's service records, post-service 
treatment records and reports, records from the Social 
Security Administration, multiple VA examinations, and 
written statements submitted by the Veteran and his 
representative in support of the claim.  

Based on the foregoing, the Board concludes that there is no 
identified evidence that has not been accounted for with 
respect to the Veteran's claim and that, under the 
circumstances of this case, VA has satisfied its duty to 
assist the Veteran.  Accordingly, further development and 
further expending of VA's resources is not warranted.  See 
38 U.S.C.A. § 5103A.  

II. Analysis

Disability evaluations are determined by comparing a 
Veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  When a question arises as to which 
of two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more nearly 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  See 38 C.F.R. § 4.7.  
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the Veteran.  See 
38 C.F.R. § 4.3.  The Veteran's entire history is reviewed 
when making disability evaluations.  See 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  

Where the evidence contains factual findings that demonstrate 
distinct time periods in which the service-connected 
disability exhibits symptoms that would warrant different 
evaluations during the course of the appeal, the assignment 
of staged ratings is appropriate.  Hart v. Mansfield, 21 Vet. 
App. 505 (2007).  As such, the Board has considered the 
propriety of assigning staged ratings, in addition to the 
evaluations already assigned, for the Veteran's back 
disability.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 38 
C.F.R. § 4.25.  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is not allowed.  See 38 C.F.R. § 4.14.  A claimant 
may not be compensated twice for the same symptomatology as 
"such a result would overcompensate the claimant for the 
actual impairment of his earning capacity."  Brady v. Brown, 
4 Vet. App. 203, 206 (1993) (interpreting 38 U.S.C.A. § 
1155).  This would result in pyramiding, contrary to the 
provisions of 38 C.F.R. § 4.14.  However, if a Veteran has 
separate and distinct manifestations attributable to the same 
injury, they should be compensated under different diagnostic 
codes.  See Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning 
v. Brown, 4 Vet. App. 225, 230 (1993).

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40, and 4.45 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, 
incoordination, pain on movement, swelling, deformity or 
atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.

The Veteran's back disability is currently evaluated as 20 
percent disabling prior to April 10, 2007, and 40 percent 
disabling thereafter, pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Code 5243, which is part of the General Rating 
Formula for Disease and Injuries of the Spine. 

Under the General Rating Formula, with or without symptoms 
such as pain (whether or not it radiates), stiffness, or 
aching, in the area of the spine affected by the residuals of 
injury or disease:  

a 20 percent evaluation is warranted where there is 
forward flexion of the thoracolumbar spine greater than 
30 degrees but not greater that 60 degrees; or, the 
combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, there is muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis, 

a 40 percent evaluation is warranted where forward 
flexion of the thoracolumbar spine 30 degrees or less; 
or favorable ankylosis of the entire thoracolumbar 
spine, 

a 50 percent evaluation is warranted where there is 
unfavorable ankylosis of the entire thoracolumbar spine, 
and 

a 100 percent evaluation is warranted where there is 
unfavorable ankylosis of the entire spine.  Id.

Note (1):  Evaluate any associated objective neurological 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2):  (See also Plate V.)  For VA compensation purposes, 
normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, and left and 
right lateral rotation are zero to 30 degrees.  The combined 
range of motion refers to the sum of the range of forward 
flexion, extension, left and right lateral flexion, and left 
and right rotation.  The normal combined range of motion of 
the thoracolumbar spine is 240 degrees.  The normal ranges of 
motion for each component of spinal motion provided in this 
note are the maximum that can be used for calculation of the 
combined range of motion.

Note (3):  In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.

Note (4):  Round each range of motion measurement to the 
nearest five degrees.

Note (5):  For VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical spine, 
the entire thoracolumbar spine, or the entire spine is fixed 
in flexion or extension, and the ankylosis results in one or 
more of the following:  difficulty walking because of a 
limited line of vision; restricted opening of the mouth and 
chewing; breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

Note (6):  Separately evaluate disability of the 
thoracolumbar and cervical spine segments, except when there 
is unfavorable ankylosis of both segments, which will be 
rated as a single disability.

Intervertebral disc syndrome can also be rated under the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes.  Such provides that a 10 percent 
rating is warranted for incapacitating episodes having a 
total duration of at least one week but less than 2 weeks 
during the last 12 months.  A 20 percent rating is warranted 
for incapacitating episodes having a total duration of at 
least 2 weeks but less than 4 weeks during the past 12 
months.  A 40 percent rating is warranted for incapacitating 
episodes having a total duration of at least 4 weeks but less 
than 6 weeks during the past 12 months.  A 60 percent rating 
is warranted for incapacitating episodes having a total 
duration of at least 6 weeks during the past 12 months.  

Note (1):  For purposes of evaluations under 5243, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  

Note (2):  If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of incapacitating episodes or under the General 
Rating Formula For Diseases and Injuries of the Spine, 
whichever method results in a higher evaluation for that 
segment.  

The medical evidence in this case consists of the Veteran's 
medical treatment records and VA examinations dated in 
February 2006, April 2007, October 2008, and May 2009.

The February 2006 examiner indicated that the Veteran had a 
long history of back problems and that he had surgery in June 
2003.  The examiner noted that the Veteran underwent a 
hemilaninectomy at L5 with foraminotomy at L5 and S1 on the 
right.  The Veteran had lumbar fusion with instrumentation at 
L5-S1 for radiculopathy, low back pain, and lumbar 
degenerative disc disease.  The Veteran indicated that his 
condition had improved for about six months and then began to 
worsen again.  The Veteran had complaints of chronic low back 
pain and stated that he was careful bending and lifting.  He 
indicated pain in his right leg which the Veteran indicated 
had increased in severity since his last evaluation.  The 
Veteran stated that he was having some numbness and tingling 
in the right great toe.  He reported flare-ups of pain that 
lasted two to three hours until his medication took effect, 
but the examiner indicated that the Veteran had not had any 
definite prescribed bed rest within the past year.  Upon 
examination, there was no spasm noted but the Veteran had 
definite tenderness to palpation in the right lower lumbar 
region.  On repetitive range of motion testing, the Veteran 
demonstrated 40 degrees flexion, 25 degrees extension, 25 
degrees right and left lateral bending, and 35 degrees right 
and left lateral rotation.  The Veteran reported increased 
pain on all range of motion testing.  On neurological 
evaluation of the lower extremities, there were no focal 
strength deficits noted.  Reflexes and sensation were intact 
in the lower extremities.  On supine straight leg raising 
examination, the Veteran had low back pain with elevation of 
the right leg.  There were no radicular complaints with 
elevation of either leg.  The Veteran was diagnosed with 
degenerative disc disease of the lumbar spine, postoperative 
L5-S1 laminectomy, foraminotomy, instrumentation and fusion.  
Regarding DeLuca provisions, the examiner found no additional 
functional limitation after repetitive motion.  The examiner 
reported that additional limitation of function due to 
repetitive use or flare-ups could not be determined without 
resort to mere speculation.  

The Veteran was again examined by VA in connection with his 
back in April 2007.  The examiner indicated that the 
Veteran's claims file had not been reviewed in connection 
with the examination, but that he reviewed previous VA 
examination reports.  The Veteran's medical history was noted 
briefly, including his back surgery.  The Veteran was noted 
to be markedly symptomatic and indicated that his condition 
had worsened since his last evaluation in February 2006.  The 
Veteran reported that he had constant pain from 6-7/10 on a 
good day to 10/10 on flare-ups on a bad day.  The Veteran 
stated that any increase in activity would lead to increased 
pain.  While the Veteran reported medical attention within 
the past year, he indicated no definite prescribed bed rest 
in the past year.  The Veteran reported that he was 
prescribed medication for his back pain.  Upon examination, 
the Veteran was noted to move somewhat slowly with an 
antalgic limp on the right.  The Veteran was noted not to use 
a cane at the examination.  No spasm was noted, but the 
Veteran did have tenderness to palpation in the right lower 
lumbar region.  Due to pain, the Veteran demonstrated 
guarding and hesitancy to do range of motion testing.  The 
Veteran demonstrated 15 degrees flexion and 15 degrees 
extension, 10 degrees right and left lateral bending, and 10 
degrees right and left lateral rotation.  The Veteran 
reported pain on range of motion testing.  On neurological 
examination, there was no focal strength deficits noted in 
the lower extremities.  On supine straight leg raising 
examination, minimal elevation of the right leg caused 
complaints of low back pain.  Straight leg raising 
examination was negative bilaterally for radicular 
complaints.  The Veteran was diagnosed with degenerative disc 
disease of the lumbar spine, postoperative L5-S1 laminectomy, 
foraminotomy, instrumentation and fusion.  Regarding DeLuca 
provisions, additional limitation of function due to 
repetitive use or flare-ups could not be determined without 
resort to mere speculation.  

An October 2008 VA examination also noted the Veteran's 
medical history.  The examiner indicated that the Veteran's 
claims file had been reviewed in connection with the 
examination.  Pain was reported to be across diffuse lumbar 
with right pain down the right posterior leg to the foot.  
Pain was noted to be 3-4 in the morning and constant.  The 
Veteran was indicated to do some household chores, but was 
also indicated to frequent his recliner throughout the day.  
The Veteran had complaints of intermittent shooting pains 
with sitting upright.  The Veteran reported that he could do 
some walking, but driving or flying for 4 hours would cause 
flare-ups lasting hours to all day.  Upon examination, the 
Veteran was noted to have normal posture and gait for his 
body habitus.  The examiner reported that the Veteran's back 
was bilaterally symmetric without exaggerated kyphosis or 
lordosis, and no atrophy or hypertrophy.  There were no 
palpable spasms or tenderness.  Deep tendon reflexes were 
+2/4 equal bilaterally for the Achilles and +3/4 for the 
patella reflexes.  There was normal strength bilaterally, and 
normal and bilaterally equal pinprick and light touch.  Range 
of motion testing revealed forward flexion of 0-75, extension 
of 0-15, lateral flexion of 0-20, and lateral rotation of 0-
30, all limited by discomfort.  Except as noted, there was no 
discomfort or difficulty with range of motion testing, nor 
was there edema, effusion, tenderness, deformities, fatigue 
or instability.  The examiner indicated that additional 
limitation of function due to flare-ups could not be 
determined without resort to mere speculation.  The Veteran 
was diagnosed with lumbar L5-S1 degenerative joint disease 
and degenerative disc disease, status post surgery.  The 
examiner stated that there were no objective findings of 
radiculopathy.  

Finally, the Veteran was afforded a VA examination dated in 
May 2009 in connection with his claim.  The examiner 
indicated that the Veteran's claims file had not been 
reviewed in connection with the examination. The examiner 
did, however, review records in the computer and previous C&P 
examination reports.  The Veteran's medical history was 
briefly noted.  The Veteran reported current symptoms of 
constant dull pain in the upper lumbar area and right 
paraspinal region. The Veteran reported that the pain gets 
worse with any activity or change of position.  During flare-
up with activity, the pain would go to 9/10.  Flare-ups were 
indicated approximately three to four times per week.  The 
Veteran also reported that with severe pain, he also got 
radicular symptoms all the time to the right lower extremity, 
the back of the right thigh and into the right foot.  The 
Veteran indicated that he occasionally would get symptoms in 
the left lower extremity, but mainly in the right lower 
extremity.  The Veteran also reported stiffness and spasm in 
the back if he twisted wrong, but indicated that this did not 
happen regularly.  There was no weakness of the extremities 
and no report of any fatigue.  The Veteran was noted to have 
decreased motion and numbness in the bottom of the right 
foot, which the Veteran described as pins and needles 
sensation.  The Veteran reported that the tingling and 
numbness in the right foot was there all the time, but that 
this was not in the left lower extremity.  There was no leg 
or foot weakness, and no bowel or bladder impairment.  The 
Veteran was noted to walk unaided, but that he would 
occasionally use a cane if he was to walk long.  The Veteran 
reported that he could walk approximately 1/4 mile.  The 
Veteran reported that his primary care physician told him to 
take bed rest as needed, but he had no episodes that required 
him to go to the emergency room in the past year.  Upon 
examination, the lumbar spine curvature was normal, as were 
posture and gait.  No deformity was noted.  The Veteran's 
back was noted to be tender in the upper lumbar and right 
paraspinal areas.  No muscle spasm was palpable.  Standing 
range of motion indicated that the Veteran was unable to do 
forward flexion and rather bent his whole body forward.  
Forward flexion was indicated to be 0-10 degrees (limited by 
suboptimal effort/guarding), extension of 0-10 degrees, right 
and left lateral flexion of 0-10 degrees, right lateral 
rotation of 0-10 degrees, and left lateral rotation of 0-20 
degrees.  Range of motion was limited by discomfort.  Except 
as noted, there was no painful motion, tenderness, spasm, 
edema, lack of endurance, weakness or instability, and no 
additional limitation of motion after at least three 
repetitions.  The examiner indicated that additional 
limitation of function due to flare-ups could not be 
determined without resort to mere speculation.  Neurological 
examination indicated no ataxia.  The Veteran was not able to 
stand on the right leg due to complaints of pain, but could 
stand on the left leg.  The Veteran could not squat, but had 
+4/5 power in both lower extremities.  Knee jerks were 1 to 
2, and ankle jerks were 2.  Plantars were downgoing, tone was 
normal, and sensory was intact to pinprick and vibration.  
Nerve conduction studies prior to the 2003 surgery indicated 
right S1 radiculopathy, and right-sided intraspinal canal or 
radicular lesion at spinal root level.  Electrically this 
process was noted to be moderate in degree.  A 2008 nerve 
condition study indicated chronic S1 radiculopathy on the 
right side.  The Veteran was diagnosed with degenerative disc 
disease of the lumbar spine status post laminectomy in 2003.  
The Veteran was noted to have radicular symptoms clinically 
going down to the right lower extremity.  The Veteran was 
noted to have moderate functional limitations with any 
physical activity. 

A review of the Veteran's treatment records indicates 
symptoms consistent with those noted in the Veteran's VA 
examinations.  The Board specifically notes an October 2008 
note of the Veteran's treating physician that states that the 
Veteran has 7 to 8 days worth per month of incapacitating 
episodes requiring be rest or at least rest in his recliner.  
The physician indicated that this calculated to over 12 weeks 
per year of incapacitating episodes.  The physician did not 
state, however, that the Veteran was prescribed these periods 
of bed rest.  

Based on the foregoing, the Board finds that an evaluation in 
excess of 20 percent prior to April 10, 2007, and 40 percent 
thereafter, for degenerative joint disease of the spine is 
not warranted.  Prior to April 10, 2007, in order to warrant 
an evaluation in excess of 20 percent, the medical evidence 
must show forward flexion of the thoracolumbar spine 30 
degrees or less; or favorable ankylosis of the entire 
thoracolumbar spine, or incapacitating episodes having a 
total duration of at least 4 weeks but less than 6 weeks 
during the past 12 months.  In this case, the medical 
evidence indicates flare-ups of pain that lasting two to 
three hours until his medication could take effect, but no 
definite prescribed bed rest within the previous year.  And 
on repetitive range of motion testing, the Veteran 
demonstrated 40 degrees flexion, 25 degrees extension, 25 
degrees right and left lateral bending, and 35 degrees right 
and left lateral rotation.  These findings do not warrant a 
higher evaluation prior to April 2007. 

From April 10, 2007, in order to warrant an evaluation in 
excess of 40 percent, the medical evidence must demonstrate 
unfavorable ankylosis of the thoracolumbar spine or 
unfavorable ankylosis of the entire spine, or intervertebral 
disc syndrome manifested by incapacitating episodes of at 
least 6 weeks during the past 12 months.  Here, the evidence 
of record fails to demonstrate unfavorable ankylosis of the 
thoracolumbar or entire spine, even in contemplation of pain 
on motion or additional functional limitations.  See DeLuca, 
supra.  Specifically, the evidence of record, to include VA 
treatment records and examinations, show that the Veteran has 
motion, albeit limited, of the thoracolumbar spine.  And 
while there is evidence that the Veteran would often rest, 
sometimes in his recliner, in order to alleviate his pain, 
there is no medical evidence of any definite prescribed bed 
rest.

Additionally, the Board notes that, under Note (1) of the 
General Rating Formula, any associated objective neurological 
abnormalities should be rated separately under an appropriate 
diagnostic code.  Therefore, the Board has considered whether 
such results in any associated objective neurological 
abnormalities that warrant separate ratings.  

In this case, the Board notes that the medical evidence 
indicates that the Veteran has radiculopathy of the right 
lower extremity, as noted above.  However, this condition has 
already been service-connected.  In addition, with respect to 
the left lower extremity, no radiculopathy has been diagnosed 
for this leg and no objective symptoms of left lower 
extremity radiculopathy are noted in the medical evidence.  
In this regard, the Board notes that the May 2009 examination 
indicated that the Veteran reported that he occasionally will 
get symptoms in the left lower extremity.  No objective 
radiculopathy was noted by the examiner, however, and no left 
lower extremity disability was diagnosed.

In this regard, the Board notes that the Veteran has had no 
complaints of radiating pain to his left leg.  In addition, 
the Veteran has been noted to have essentially normal motor 
and neurological findings in his examinations of the left leg 
and none of the VA examiners have diagnosed the Veteran with 
radiculopathy or a separate lower extremity neurologic 
disability of the left leg that has been related to his 
service-connected back disability.  

Therefore, the Board finds that the objective medical 
evidence of record fails to demonstrate that the Veteran's 
back disability results in any associated objective 
neurological abnormalities that warrant separate ratings, 
other that the already service-connected right lower 
extremity radiculopathy.  

The Board has considered whether additional staged ratings 
under Hart, supra, are appropriate for the Veteran's service-
connected back disability; however, the Board finds that his 
symptomatology was stable prior to April 2007 at a 20 percent 
evaluation and then stable thereafter at a 40 percent 
evaluation.  Therefore, assigning additional staged ratings 
for such disability is not warranted. 

Additionally, the Board has specifically considered the 
guidance of DeLuca v. Brown, 8 Vet. App. 202 (1995) 
(discussing 38 C.F.R. §§ 4.40, 4.45), in order to determine 
whether an increased evaluation may be warranted.  However, 
the Board finds that prior to April 2007, the 20 percent 
evaluation adequately takes the Veteran's noted complaints of 
pain into consideration.  And because the relevant diagnostic 
criteria applicable to evaluations in excess of 40 percent 
for the back do not use range of motion studies, the 
considerations set forth in 38 C.F.R. § 4.40 and 38 C.F.R. § 
4.45 are not for application, as these considerations should 
only be considered in conjunction with the Diagnostic Codes 
predicated on limitation of motion.  Johnson v. Brown, 9 Vet. 
App. 7 (1996).  Therefore, the Board holds that additional 
evaluation in consideration of DeLuca and applicable VA code 
provisions is not warranted.  See also 38 C.F.R. § 4.7.  

The Board notes that several of the VA examinations of the 
Veteran were conducted without the benefit of reviewing of 
the Veteran's claims file.  However, the Board notes that 
the Court in Mariano v. Principi, 17 Vet. App. 305, 311-12 
(2003), held that scientific tests (range of motion 
measurements in that case) are not conclusions drawn by a VA 
examiner that would be affected by review of the claims 
file.  As a result, the Court concluded that the failure to 
review the Veteran's claims file did not undermine the 
objective (range of motion) findings recorded by the VA 
examiner; these findings were considered valid despite flaws 
in the record.  Id.  A review of the Veteran's claims file, 
while desirable, was not necessary to the successful 
evaluation of the Veteran's claim.  The findings regarding 
the Veteran's back disability are not undermined by a 
failure to review the Veteran's claims file.  

The Board also notes that the record does not establish that 
the schedular criteria are inadequate to evaluate the 
Veteran's disability so as to warrant assignment of a higher 
evaluation on an extra-schedular basis.  In this regard, the 
Board notes that there is no showing that the Veteran's 
disability has resulted in marked interference with 
employment (beyond that contemplated in the rating criteria).  
In addition, there is no showing that the disability has 
necessitated frequent periods of hospitalization, or that it 
has otherwise rendered impractical the application of the 
regular schedular standards.  In the absence of evidence of 
such factors, the Board finds that the criteria for 
submission for assignment of an extra-schedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337, 339 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

Finally, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the 
Court held that a total rating based upon individual 
unemployability due to service-connected disability (TDIU) 
claim is part of an increased rating claim when such claim is 
raised by the record.  The Court further held that when 
evidence of unemployability is submitted at the same time 
that the Veteran is appealing the initial rating assigned for 
a disability, the claim for TDIU will be considered part and 
parcel of the claim for benefits for the underlying 
disability.  Id.   

Here, the Board notes that where the schedular rating is less 
than total, a total disability rating for compensation 
purposes may be assigned when the disabled person is unable 
to secure or follow a substantially gainful occupation as a 
result of service-connected disabilities, provided that, if 
there is only one such disability, this disability shall be 
ratable at 60 percent or more, or if there are two or more 
disabilities, there shall be at least one ratable at 40 
percent or more, and sufficient additional disability to 
bring the combined rating to 70 percent or more.  38 C.F.R. 
§§ 3.340, 3.341, 4.16(a).  

In exceptional circumstances, where the Veteran does not meet 
the aforementioned percentage requirements, a total rating 
may nonetheless be assigned upon a showing that the 
individual is unable to obtain or retain substantially 
gainful employment.  38 C.F.R. § 4.16(b). 

In this case, the Veteran meets the numerical criteria set 
forth above, as his total combined evaluation for his 
service-connected disabilities is 70 percent disabling and 
his highest individual evaluation is 40 percent.  In 
addition, the Veteran is noted to have been awarded 
disability benefits from the Social Security Administration. 
The May 2009 VA examination for the Veteran's back, however, 
indicated that the Veteran's back disability only resulted in 
moderate functional limitations with any physical activity.  
In addition, a psychiatric VA examination dated in May 2008, 
indicated that the Veteran retired from the military after 
approximately 26 years of service.  He as not worked since 
that time.  And the Veteran's medical records do not indicate 
that the Veteran is unable to work due to his service-
connected disabilities.  Therefore, the Board finds that no 
further consideration of a TDIU is warranted.  


ORDER

A rating in excess of 20 percent prior to April 10, 2007, and 
40 percent thereafter, for degenerative disc disease of the 
lumbar spine is denied.




____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


